STONE, J. —
Under section 46 of tbe act “to regulate *77elections in tbe State of Alabama,” (Pampb. Acts 1872-8, p. 27), it is made tbe duty of tbe inspectors to “ certify tbe poll-list.” If tbe poll-list offered in evidence in tbe present case, bad been so certified, it would have borne on its face tbe evidence of authenticity, and would bave been admissible, as an official act properly certified. Tbe present poll-list, however, wanted tbe certificate of tbe proper officers, and was not self-proving. If its authenticity, and that it was tbe correct poll-list, bad been otherwise shown, it would then bave been proper evidence. Tbe poll-list being tbe highest and best evidence of tbe persons who voted at tbe precinct, it was proper to put it in evidence, unless its destruction or loss was proved.~r-See Wilson v. The State, 52 Ala. 299.
For tbe single error above noticed, tbe judgment of tbe Circuit Court is reversed, and the cause remanded. Let tbe prisoner remain in custody, until discharged by due course of law.